DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 01/17/2020 are acceptable for examination proceedings.

Response to Arguments
4.	Applicant's arguments filed on 01/05/2021 have been fully considered but they are not persuasive.
	In the remarks, the Applicant argued that the Shmuel reference and the Uetsuki reference, individually or in combination do not disclose or suggest a printing apparatus including all the limitations as recited in independent claim 1. More specifically, the Applicant argued that none of the references disclosed a first reference and a second reference which is lower than the first reference. The Examiner respectfully disagrees. 
	Shmuel disclosed replenishing an intermediary tank when an ink level falls below a first reference (see paragraph [0020] and Fig. 1). Furthermore, Uetsuki disclosed an empty refill that is performed right before a main tank is replaced. A mere combination of the features disclosed by the two references would be obvious to a person of ordinary skills in the art; especially because such disclosures are not mutually exclusive of each other and such combination would 
	The Examiner strongly recommends the inclusion of the allowable subject matter of dependent claim 5 (as indicated in the previous Office Action) into independent claim 1, in order to overcome the prior art of record. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shmuel et al. (US Pub. Nº 2011/0310143), in view of Uetsuki et al. (US Pub. Nº 2013/0286065).


 	a main tank that stores ink ([0014], lines 2-3; also see Fig. 1, reference 102); 
 	5an intermediate tank that stores the ink supplied from the main tank ([0014], lines 1-3; also see Fig. 1, reference 110); 
 	a printing head configured to discharge the ink supplied from the intermediate tank ([0013], lines 11-13; also see Fig. 1, reference 104); 
 	an ink driver configured to feed the ink from the main tank to the intermediate tank ([0020], lines 1-3; also see Fig. 1, reference 120); 
 	an ink amount detector configured to detect an amount of the ink stored in the intermediate tank as an ink remaining amount ([0020], lines 6-7; also see Fig. 1, reference 118); and  
 	10a control unit ([0053], lines 10-12) configured to control the amount of the ink stored in the intermediate tank by a normal replenishing operation for increasing the ink remaining amount to a normal amount more than a first reference amount by feeding the ink from the main tank to the intermediate tank by the ink driver if the ink remaining amount falls below the first reference amount ([0020], lines 4-12). 
 	15Shmuel et al. are silent about a tank holder configured to detachably hold the main tank; and the control unit is configured to control the amount of the ink stored in the intermediate tank by an extraordinary replenishing operation for increasing the ink remaining amount to a second reference amount by feeding the ink from the main tank to the intermediate tank by the ink driver if the ink remaining amount falls below the second reference amount less than the first reference amount when the main tank held by the tank holder is exchanged.
 	Uetsuki et al. disclosed a printing apparatus (see Fig. 1A), comprising a main tank ([0045], line 3; also see Fig. 3, reference 9), and intermediate tank ([0045], line 3; also see Fig. 3, reference 10), a tank holder configured to detachably hold the main tank ([0046], lines 1-2), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uetsuki et al. with those of Shmuel et al. by emptying the main tank into the intermediate tank when it is time to replace the main tank, in order to allow for the replacement of the main tank without suspending printing operations as disclosed by Uetsuki et al. in paragraph [0058].

9.	Regarding claim 2: The combination of Shmuel et al. and Uetsuki et al. disclosed the printing apparatus according to claim 1, wherein the control unit controls the amount of the ink stored in the intermediate tank by the normal replenishing operation if the ink remaining amount is not less than the second reference amount (Shmuel et al. [0020], lines 4-12) and - 23 -controls the amount of the ink stored in the intermediate tank by the extraordinary replenishing operation if the ink remaining amount is less than the second reference amount when the main tank is exchanged (Uetsuki et al. [0100], lines 1-9 and [0101], lines 1-3; also see the rejection of Claim 1).

10.	Regarding claim 3: The combination of Shmuel et al. and Uetsuki et al. disclosed the printing apparatus according to claim 1.
 	The combination of Shmuel et al. and Uetsuki et al. disclosed the claimed invention except for the second reference amount being 65 % or more and 85 % or less of the first reference amount. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

11.	Regarding claim 4: The combination of Shmuel et al. and Uetsuki et al. disclosed the printing apparatus according to any one of claims 1, wherein the control unit controls the amount of the ink stored in the intermediate tank by the normal replenishing 10operation after the extraordinary replenishing operation is performed a plurality of number of times. (Uetsuki et al. [0100], lines 1-9 and [0101], lines 1-3; the forcible filling is performed every time an image formation is finished until the ink level returns to normal after the main tank 9 has been replaced by a user).

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shmuel et al. (US Pub. Nº 2011/0310143), in view of Uetsuki et al. (US Pub. Nº 2013/0286065).

13.	Regarding independent claim 7: Shmuel et al. disclosed an ink replenishment method, comprising: 
 	detecting an amount of ink stored in an intermediate tank ([0014], lines 1-3; also see Fig. 1, reference 110) that stores the ink (Fig. 1, reference 108) to be supplied to a printing head that discharges the ink ([0013], lines 11-13; also see Fig. 1, reference 104) as an ink remaining amount ([0020], lines 6-7; also see Fig. 1, reference 118), 

	Shmuel et al. are silent about determining whether or not to exchange a main tank that stores the ink to be fed to 5the intermediate tank; and 10controlling the amount of the ink stored in the intermediate tank by an extraordinary replenishing operation for increasing the ink remaining amount to a second reference amount by feeding the ink from the main tank to the intermediate tank if the ink remaining amount falls below the second reference amount less than the first reference amount after the exchange of the main tank.
 	Uetsuki et al. disclosed, in an printing apparatus (see Fig. 1A), comprising a main tank ([0045], line 3; also see Fig. 3, reference 9), and intermediate tank ([0045], line 3; also see Fig. 3, reference 10), an ink replenishment method, comprising determining whether or not to exchange the main tank that stores ink to be fed to 5the intermediate tank; and 10controlling the amount of the ink stored in the intermediate tank by an extraordinary replenishing operation for increasing an ink remaining amount to a second reference amount by feeding the ink from the main tank to the intermediate tank if the ink remaining amount falls below the second reference amount less than a first reference amount after the exchange of the main tank ([0100], lines 1-9 and [0101], lines 1-3; the condition for replenishing the intermediate tank is still met right after the main tank is replaced).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uetsuki et al. with those of Shmuel et al. by emptying the main tank into the intermediate tank when it is time to replace the main tank, .

Allowable Subject Matter
14.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853